DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/3/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dyer et al (2013/0120761).
With respect to claim 1, Dyer et al disclose:
A proximity sensor with crosstalk compensation [ taught by figure 7 ], comprising: a transmitting circuit to transmit a signal [ taught by light source (104) ] to be reflected at a target and a disturbing object [ figure 1 shows light being reflected by a target (object 122) and disturbing object (cover plate 124) ], a receiving circuits to receive a reflected signal having a useful component and a noise components [ taught by light detector (114) – the reflection from the object being the useful component and the reflection from the cover plate being the noise component ], the receiving comprising an output node to provide an output signal in dependence on the distance of the proximity sensor from the target [ taught by the node in figure 7 feeding to the line marked “N-BITS DATA” ], wherein the receiving [ taught by the feedback loop shown in figure 7 ], wherein the crosstalk compensation circuit comprises a first charging circuit to provide a first charge[ taught by interference offset element (716) feeding back to the signal node via summer (724) and DAC (742) ]   and a second charging circuit to provide a second charge[ taught by the ambient rejection element (714) feeding back to the signal node via summer (724) and DAC (742) ]  , the first and the second charge being applied to the signal node [ the summer (724) combines the outputs ],  a control circuit to control the first and the second charging circuit to set an amount of the first and the second charge so that the output signal of the crosstalk compensation circuit is dependent on the useful component and independent on the noise component of the reflected signals [ taught by the circuit of figure 7 operating the timing control (208) in accordance with paragraph [0066]  ].
Claims 2 and 3 are taught by figure 7 in that the feedback loop compensates the interference light, eliminates ambient noise, thus allowing a useful signal to be output from ADC (216).
Claim 4 is inherent because the relative amount of charge generated via interference offset element (716) or ambient rejection element (714) are different.
Claim 5 is taught by figure 6 of Dyer et al, in that it shows the ADC – a component of the feedback loop – to have: an operational amplifier [ shown schematically ] having an input side being coupled to the signal node [ the current input is couple to an operational amplifier at V in ] and an output side being coupled to the output nodes of the receiving circuit [ the output of the operational amplifier is fed through the ADC to the line marked “N-BITS OF DATA OR M-BITS OF DATA ].

Claim 7 is anticipated by the switch (S1) in figure 6.
Claim 8 is anticipated by the switch (SO) in figure 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al (2013/0120761).
Claim 14 differs from Dyer et al in that it recites “…wherein the second charging circuits is configured as an offset adjustment circuit for the operational amplifier.”
However, figure 7 of Dyer et al teaches means (260) for introducing a target offset to adder (724) as part of the feedback loop, thus rendering making it part of a second charging circuit obvious.
Allowable Subject Matter
Claims 9-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 15, Dyer et al discloses:
“…wherein the receiving circuit comprises a detection circuit to detect the reflected signal [ taught by the light detection element (114) ] and an evaluation circuit to generate the evaluation signal in dependence on the reflected signals [ ADC (216) generates an evaluation signal (N-BITS DATA) ], wherein the evaluation circuit comprises an integrator circuit having an input side being coupled to the detection circuit to receive the detected reflected signal and an output side to generate the evaluation [ figure 6 teaches that the ADC has an integrator (612) ], wherein the receiving circuit comprises a controllable switch being disposed between the output side of the integrator circuit and the signal node to provide the evaluation signal to the signal node.
The cited prior art, when taken alone or in combination, does not teach or suggest “…the receiving circuit comprises a controllable switch being disposed between the output side of the integrator circuit and the signal node to provide the evaluation signal to the signal node…”, when this limitation is taken in the entire context of claim 15 as incorporated into parent claim 1.
Claim 9 further limits parent claim 1 by reciting:
“…wherein the first charging circuit comprises a potentiometer [ shown by element (111) in figure 3 of the drawings of the present application ] and a storage capacitor [ shown by element (112) in figure 3 of the drawings of the present application ], wherein the storage capacitor is charged by the amount of the first charge, the amount of the first charge being dependent from the voltage drop set at the potentiometer.”
The cited prior art, when taken alone or in combination, does not tech or suggest “…wherein the first charging circuit comprises a potentiometer and a storage capacitor, wherein the storage capacitor is charged by the amount of the first charge, the amount of the first charge being dependent from the voltage drop set at the potentiometer…” , when this limitation is taken in the entire context of claim 9 as incorporated into parent claim 1.
Claims 10-12 depend on claim 9.
Claim 13 further limits claim 1 by reciting:
“…wherein the first charging circuit comprises a controllable current source [ shown by element (117) in figure 4 of the drawings of the present application ] and a controllable switch to couple the controllable current source to the signal node [ shown by element (118) of figure 4 of the drawings of the present application ], wherein the control circuit is configured to control the controllable current source and/or the controllable switch to set the first charge provided to the signal node.”
“…wherein the first charging circuit comprises a controllable current source and a controllable switch to couple the controllable current source to the signal node, wherein the control circuit is configured to control the controllable current source and/or the controllable switch to set the first charge provided to the signal node.” , when this limitation is taken in the entire context of claim 13 as incorporated into parent claim 1.

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645